United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                      July 28, 2010

                                             Before

                             DANIEL A. MANION, Circuit Judge

                        ILANA DIAMOND ROVNER, Circuit Judge

                          JOHN DANIEL TINDER, Circuit Judge


No. 08-3219                                    ]
                                               ]
DEBORAH A. KENSETH,                            ]      Appeal from the United States
                                               ]      District Court for the Western District
                      Plaintiff-Appellant,     ]      of Wisconsin.
                                               ]
v.                                             ]      No. 08 C 1
                                               ]
DEAN HEALTH PLAN, INC.,                        ]      Barbara B. Crabb, Judge.
                                               ]
                      Defendant-Appellee.      ]



                                         ORDER

       The slip opinion of this court issued on June 28, 2010, and amended by order
dated June 29, 2010, is further amended as follows:

        On page fifteen, line 6, “equitably estopped” shall be substituted for
“collaterally estopped.”

       On page 17, “Equitable Estoppel” shall be substituted for “Collateral
Estoppel” as the heading for subsection A, and “equitable estoppel” shall be
substituted for “collateral estoppel” in the first line following that heading.

                                                                         IT IS SO ORDERED.